Pottle, J.
1. Where one procures an extension of credit to a partnership of which he, by his conduct, admissions, or otherwise, holds himself out as a member, he is estopped, as against the creditor, to deny the partnership relation and set up non-liability for the debt as a member of the putative firm. Mims v. Brook, 3 Ga. App. 247 (59 S. E. 711).
2. Upon the principle stated in the preceding paragraph, the verdict against the plaintiff in error was authorized. The evidence objected to, if irrelevant, was not prejudicial. The alleged newly discovered evidence tended only to disprove the existence of a partnership in fact, and did not negative the existence of facts raising an estoppel upon the defendant to deny the partnership. The verdict was right and will not .be disturbed. Judgment affirmed.
Complaint; from city court of Atlanta — Judge Beid. November 11, 1911.
F. E. Badensleben, Malvern Sill, for plaintiff in error.
Moore & Pomeroy, W. W. Hood, contra.